
	

114 HR 173 IH: Death Tax Repeal Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Thornberry (for himself, Mr. McClintock, Mr. Sessions, Mr. LaMalfa, Mr. Cook, Mr. Cramer, Mr. Huizenga of Michigan, Mr. Franks of Arizona, Mr. Olson, Ms. Granger, Mr. Lance, Mr. Conaway, Mr. Gosar, Mr. Turner, Mr. Womack, Mr. Yoho, Mr. Massie, Mr. Wilson of South Carolina, Mr. Jones, Mr. Culberson, Mr. Goodlatte, Mr. Bilirakis, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To repeal the Federal estate and gift taxes.
	
	
		1.Short titleThis Act may be cited as the Death Tax Repeal Act.
		2.Repeal of estate and gift taxes
			(a)In generalSubtitle B of the Internal Revenue Code of 1986 (relating to estate, gift, and generation-skipping
			 taxes) is hereby repealed.
			(b)Effective dateThe repeal made by subsection (a) shall apply to estates of decedents dying, gifts made, and
			 generation-skipping transfers made after the date of the enactment of this
			 Act.
			
